Citation Nr: 0923738	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-26 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to 
September 1970.  His awards include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for bilateral hearing loss, 
effective February 20, 2004.  In February 2009, the Veteran 
testified before the Board at a hearing that was held at the 
RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further 
disposition of the claim. 

The Board finds that a remand for an additional VA 
examination is required.  At his February 2009 hearing before 
the Board, the Veteran testified that the severity of his 
bilateral hearing loss had worsened since the date of the 
last examination in January 2007.   Specifically, the Veteran 
contended that he had not been able to work as a truck driver 
due his hearing loss, as he could not hear the highway 
patrol.  He also testified that he had trouble hearing people 
speak and could not hear his guitar when he played.  VA's 
duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because there 
may have been a significant change in the Veteran's service-
connected bilateral hearing loss since the examination in 
January 2007, a new examination is in order.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination for the purpose 
of ascertaining the current level of 
disability associated with his bilateral 
hearing loss.  The claims folder must be 
made available to and be reviewed by the 
examiner, and the examination report 
should reflect that the claims folder was 
reviewed.

2.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

